 1

 2
                                              HONORABLE FREDERICK CORBIT

 3   Shauna S. Brennan WSBA#36461
     Brennan Legal Counsel Group PLLC
 4
     14900 Interurban Ave S. Ste 271
 5   Tukwila, WA 98168
     206-280-8349
 6   888-423-6105 FAX
 7   Sbrennan@outsidegeneralcounsel.com

 8                  UNITED STATES BANKRUPTCY COURT
 9
                     EASTERN DISTRICT OF WASHINGTON
                                       )
10                                     ) Case No. 18-03197-FPC11
     In Re:                            )
11                                     ) Chapter 11
            GIGA WATT INC.             )
12                                     ) AMENDED OPPOSITION TO GIGA
                                       )
13                Debtor in Possession ) MOTION FOR RELIEF FROM STAY,
                                       ) ABANDONMENT, AND REJECTION
14                                     ) OF EXECUTORY CONTRACT

15
           TO:           CLERK OF THE ABOVE-ENTITLED COURT
16
           AND TO:       GIGA WATT INC.
17
                         U.S.TRUSTEE
18
                         ALL INTERESTED PARTIES
19
        I. PRELIMINARY STATEMENT
20
           This Amended Opposition is made to the filing by MLDC1, LLC (Master
21
      Landlord) of a Motion for Relief From Stay; Abandonment and Rejection of
22
      Unexpired Commercial Leases 1/3/19, Hearing 2/13/19 2:00 pm.
23

24                                               1
                                                     BRENNAN LEGAL COUNSEL GROUP, PLLC
                                                                    14900 Interurban Ave S. Ste 271
25                                                                       Tukwila, WA 98168
                                                                            T:206-280-8349
                                                                             F: 888-423-6105
     CREDITOR ECO DIVERSIFIED HOLDINGS INC AMENDED




     18-03197-FPC11      Doc 220    Filed 03/04/19   Entered 03/04/19 17:02:41          Pg 1 of 36
 1

 2
      is the holder of several executory contracts with Debtor but was not listed as a
 3
      creditor, its interests were not listed in the Bankruptcy Petition and it was never
 4
      provided with notice of the Bankruptcy. ECO Diversified has 2 contracts with
 5
      Giga Watt, to wit:
 6
           (i)    Mining Farm Development Agreement dated June 27, 2017, by and
 7
                  between Giga Watt, Inc., as Developer, and ECO Diversified
 8
                  Holdings Inc., as Client, a copy of which is attached as Exhibit 1,
 9
                  wherein Debtor built a approximately 1,200 square foot building at
10
                  Parcel 1 at 7906 Randolph Road, Moses Lake, WA 98337, Grant
11
                  County, WA on Parcel #09-0969-                       . This contact has
12
                  been completed and the building is built and operating, the contract
13

14
                  consisting of the Building (see below).
15
           (ii)   Sublease Agreement dated July 10, 2017, by and between Giga
16
                  Watt, Inc., as Sublessor, and ECO Diversified Holdings Inc., as
17
                  Sublessee, a copy of which is attached as Exhibit 2. This Sublease is
18
                  on-going, however since the Bankruptcy filing by Giga Watt, ECO
19
                  Diversified the Sublessee has been denied access and power has
20
                  been cut from the Building.         The Building contains computer
21
                  equipment owned by third parties under contract with our client
22
                  ECO Diversified Holdings and they have NO privity of contract
23
                  with Giga Watt. The Premises is a building consisting of ±1,200
24                                               2
                                                     BRENNAN LEGAL COUNSEL GROUP, PLLC
                                                                    14900 Interurban Ave S. Ste 271
25                                                                       Tukwila, WA 98168
                                                                            T:206-280-8349
                                                                             F: 888-423-6105
     CREDITOR ECO DIVERSIFIED HOLDINGS INC AMENDED




     18-03197-FPC11      Doc 220    Filed 03/04/19   Entered 03/04/19 17:02:41          Pg 2 of 36
 1
                  sq.ft. located on a portion of Parcel 1 at 7906 Randolph Road, Moses
 2
                  Lake, WA 98337, Grant County, WA on Parcel #09-0969-104, as
 3
                  depicted on the drawing attached to the Sublease. The Building is
 4
                  believed to be
 5
                  LLC as Landlord and Giga Watt, Inc. as Tenant. My client has been
 6
                  denied access to the Building since on or about January 16, 2019 in
 7
                  violation of the terms of their Sublease and rights under the
 8
                  Bankruptcy Code. This lock-out also constitutes a conversion of the
 9
                  mining equipment located within the Building and subject to a
10
                  bailment by the owners in which my client is the bailee custodian
11
                  and in which Giga Watt has absolutely no right, title or interest.
12

13
      ECO Diversified is also a party to a Service Agreement dated June 27, 2017 by
14
      and between Giga Watt Hosting, Inc. and ECO Diversified Holdings, Inc.
15

16
      Randolph Road, Moses Lake, WA 98337, Grant County, WA on Parcel #09-
17
      0969-                                                       as Exhibit 3.              ECO
18
      Diversified has not been able to verify the relationship between Giga Watt
19
      Hosting, Inc. and Giga Watt, Inc., the Debtor, consequently the Services
20
      A                                                   .
21
           ECO Diversified has made numerous attempts to contact the Debtor and
22
      Giga Watt Hosting, Inc. to gain access to the Building and Equipment to
23
      continue operations, with no response.         ECO Diversified will proceed to
24                                               3
                                                     BRENNAN LEGAL COUNSEL GROUP, PLLC
                                                                    14900 Interurban Ave S. Ste 271
25                                                                       Tukwila, WA 98168
                                                                            T:206-280-8349
                                                                             F: 888-423-6105
     CREDITOR ECO DIVERSIFIED HOLDINGS INC AMENDED




     18-03197-FPC11      Doc 220    Filed 03/04/19   Entered 03/04/19 17:02:41          Pg 3 of 36
 1
      perform under the Sublease and to the extend required, to cure the Giga Watt,
 2
      Inc. defaults under the Master Lease, as permitted under the Bankruptcy Code.
 3
        II. LEGAL ARGUMENT
 4
           Movant Joins in the Committee Response to Giga Plex, LLC
 5
      Relief from Stay, Abandonment, and Rejection of Executory Contract filed on
 6
      January 14, 2019.
 7
           In furtherance thereof, the Movant emphasizes that the Movant has not
 8
      abandoned their right, title and interest in and to the Property. The Movant has
 9
      provided the
10
      avail itself of the protection to tenants of the bankruptcy debtor afforded to
11
      ECO Diversified under the Bankruptcy Code, to be considered in due course by
12
      this Court. To grant the Motion to Lift Stay at this point in the proceedings
13
      would result in undue prejudice and harm to the creditor ECO Diversified.
14
        III.   CONCLUSION
15
           This Court should deny the Motion for Relief from Stay, Abandonment,
16
      and Rejection of Executory Contract by Giga Plex, LLC and MLDC1, LLC
17
      inasmuch as it will unduly prejudice the interests of ECO Diversified the tenant
18
      in possession of the Property.
19
     DATED this 4th day of March, 2019
20
                                By: /s/Shauna S. Brennan
21                                     Shauna S. Brennan, WSBA#36461
                                Attorney for Creditor ECO Diversified Holdings, Inc.
22

23

24                                               4
                                                     BRENNAN LEGAL COUNSEL GROUP, PLLC
                                                                    14900 Interurban Ave S. Ste 271
25                                                                       Tukwila, WA 98168
                                                                            T:206-280-8349
                                                                             F: 888-423-6105
     CREDITOR ECO DIVERSIFIED HOLDINGS INC AMENDED




     18-03197-FPC11      Doc 220    Filed 03/04/19   Entered 03/04/19 17:02:41          Pg 4 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 5 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 6 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 7 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 8 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 9 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 10 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 11 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 12 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 13 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 14 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 15 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 16 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 17 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 18 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 19 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 20 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 21 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 22 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 23 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 24 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 25 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 26 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 27 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 28 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 29 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 30 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 31 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 32 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 33 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 34 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 35 of 36
18-03197-FPC11   Doc 220   Filed 03/04/19   Entered 03/04/19 17:02:41   Pg 36 of 36
